Exhibit 10.3

LOGO [g18965jpmorgan_001.jpg]

Interest Rate Swap Transaction (REVISION)

The purpose of this letter agreement is to confirm the amendment of the terms
and conditions of the Transaction entered into between:

JPMORGAN CHASE BANK, N.A.

(“JPMorgan”)

and

NATIONAL CINEMEDIA LLC

(the “Counterparty”)

on the Trade Date and identified by the JPMorgan Deal Number specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the Master Agreement specified below, and supersedes any previous
confirmation or other writing with respect to the transaction described below.

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”), as published by the International Swaps and Derivatives
Association, Inc. are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

If JPMORGAN CHASE BANK, N.A. (“JPMorgan”) and NATIONAL CINEMEDIA LLC (the
“Counterparty”) are not yet parties to an ISDA Master Agreement, the parties
agree that this Transaction will be documented under a master agreement to be
entered into on the basis of the printed form of the 1992 Master Agreement (the
“Master Agreement”) published by the International Swap and Derivatives
Association, Inc. (“ISDA”), together with such changes as shall be agreed
between the parties. Upon execution and delivery by the parties of the Master
Agreement, this Confirmation shall supplement, form a part of, and be subject to
such Master Agreement. Until the parties execute and deliver the Master
Agreement, this Confirmation, together with all other documents referring to the
Master Agreement confirming the transactions entered into between the parties,
shall supplement, form a part of, and be subject to the printed form of Master
Agreement published by ISDA, as if the parties had executed that agreement in
such form (but without any Schedule except for the election of the law of the
State of New York as the governing law and US Dollars as the Termination
Currency) on the Trade Date of this Transaction.



--------------------------------------------------------------------------------

LOGO [g18965jpmorgan_001.jpg]

 

The terms of the particular Interest Rate Swap Transaction to which this
Confirmation relates are as follows:

A. TRANSACTION DETAILS

 

JPMorgan Deal Number(s):    6900033659368 Notional Amount:    USD 137,500,000.00
Trade Date:    02 March 2007 Effective Date:    13 March 2007 Termination Date:
   13 February 2015 subject to adjustment in accordance with the Modified
Following Business Day Convention. Fixed Amounts:    Fixed Rate Payer:   
Counterparty Fixed Rate Payer Payment Dates:    The 13 June, 13 September, 13
December and 13 March in each year, from and including 13 June 2007 to 13
December 2014 and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention and there will be
an adjustment to the Calculation Period. Fixed Rate:    4.98400 percent Fixed
Rate Day Count Fraction:    Actual/360 Business Days:    New York, London
Floating Amounts:    Floating Rate Payer:    JPMorgan
Floating Rate Payer Payment Dates:    The 13 June, 13 September, 13
December and 13 March in each year, from and including 13 June 2007 to 13
December 2014 and including the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention and there will be
an adjustment to the Calculation Period.
Floating Rate for initial Calculation Period:    5.34000 percent Floating Rate
Option:    USD-LIBOR-BBA

 

Page 2 of 5



--------------------------------------------------------------------------------

LOGO [g18965jpmorgan_001.jpg]

 

Designated Maturity:    3 Month Spread:    None
Floating Rate Day Count Fraction:    Actual/360 Reset Dates:    The first day of
each Calculation Period. Compounding:    Inapplicable Business Days:    New
York, London Calculation Agent:    JPMorgan, unless otherwise stated in the
Agreement. B. ACCOUNT DETAILS    Payments to JPMorgan in USD:    JPMORGAN CHASE
BANK, N.A.    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION    BIC: CHASUS33XXX   
AC No: 099997979 Payments to Counterparty in USD:    As per your standard
settlement instructions. C. OFFICES    JPMorgan:    NEW YORK Counterparty:   
CENTENNIAL

D. GOVERNING LAW

The laws of the State of New York, provided, however, that upon execution of the
Master Agreement, this Confirmation shall be governed by the law governing such
Master Agreement.

E. DOCUMENTS TO BE DELIVERED

Each party shall deliver to the other, at the time of its execution of this
Confirmation, evidence of the incumbency and specimen signature of the person(s)
executing this Confirmation, unless such evidence has been previously supplied
and remains true and in effect.

F. RELATIONSHIP BETWEEN PARTIES

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into

 

Page 3 of 5



--------------------------------------------------------------------------------

LOGO [g18965jpmorgan_001.jpg]

 

that Transaction. No communication (written or oral) received from the other
party shall be deemed to be an assurance or guarantee as to the expected results
of that Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is capable of assuming, and assumes the risks of that
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us or by
sending to us a letter, telex or facsimile substantially similar to this letter,
which letter, telex or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates agreement to those
terms. When referring to this Confirmation, please indicate: JPMorgan Deal
Number(s): 6900033659368

 

JPMorgan Chase Bank, N.A.    LOGO [g18965seal.jpg]    STARTSIGNATURE:U284298   

/s/ Carmine Pilla

   Name:    Carmine Pilla    Title:    Vice President   

Accepted and confirmed as of the date

first written:

NATIONAL CINEMEDIA LLC

 

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   CFO/EVP

Your reference number:  

 

 

Page 4 of 5



--------------------------------------------------------------------------------

LOGO [g18965jpmorgan_001.jpg]

 

Client Service Group

All queries regarding confirmations should be sent to:

JPMorgan Chase Bank, N.A.

 

Contacts  

JPMorgan Contact

  Telephone Number

Client Service Group

  (001 ) 3026344960

Group E-mail address:

 

Facsimile:

  (001 ) 888 803 3606

Telex:

 

Cable:

 

Please quote the JPMorgan deal number(s): 6900033659368.

 

Page 5 of 5